EFFRON, Judge
(concurring in part and in the result):
I agree with most of the majority’s opinion, including much of its discussion of the opinion in Hunley v. Godinez, 784 F.Supp. 522 (N.D.Ill.), ajfd, 975 F.2d 316 (7th Cir.1992). I do not agree, however, with the paragraph in the majority opinion that implicitly embraces Hunley’s view of implied bias necessarily as a “rare exception” found in “the very unique facts stated [tjherein” and reflecting a test that “should rarely apply.” 46 MJ at 488.
Although there are certain similarities between civilian jurors and court-martial panel members, there also are important differences. Members of a court-martial panel are *490not randomly selected like civilian jurors, but are personally selected by the command. Art. 25, Uniform Code of Military Justice, 10 USC § 825. In contrast to the multiple peremptory challenges in most civilian jurisdictions, each side has only one peremptory challenge in a court-martial. Art. 41(b) & (c), acme, 10 USC § 841(b) & (c). Furthermore, military judges are required to apply a liberal-grant approach to causal challenges to court-martial panel members. United States v. Napoleon, 46 MJ 279, 283 (1997).
In view of these differences, I do not agree that the military justice system should adopt the suggestion in Hunley that, in civilian trials, the doctrine of implied bias should be “rarely applied.” That concept does not appear to have been endorsed in the past by this Court; it is not suggested in any of our recent cases, such as United States v. Napoleon, supra, United States v. Minyard, 46 MJ 229 (1997), and United States v. Daulton, 45 MJ 212 (1996); and it is not necessary to the disposition of this case.
Under these circumstances, although I generally concur in the opinion and in the result; I do not concur in the paragraph in question.